Detailed Action1
Election/Restriction
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 21-31 & 35-40 in the reply filed on October 31, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-31 and 35-40 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites a cross-shaped support structure.  The term cross-shaped is indefinite.  Normally, the term cross-shaped is well understood to mean an X shape or lower-case ‘t’ shape.  Yet claim 28 and the specification explicitly disclaim this interpretation by stating that a Y shape is a cross-shaped support.  This leaves the term cross-shaped with no clearly understood definition.  It is unclear what shapes and configurations are encompassed by the term.  For purposes of compact prosecution, the term cross-shaped is limited to X and Y shapes in this rejetion.
Another issue is that claim 21 later introduces a support structure differing from the support members.  The language of claim 21 indicates that this support structure is a different entity that the cross-shaped support structure.  However, claim 23 later recites means for adjusting the angular position of the support structure relative to the lifting member which is pivotally coupled to the support structure.  Thus, claim 23 appears to be short-handing the cross-shaped support structure as merely the support structure.  This retroactively renders claim 21 indefinite. (It also renders claim 23 indefinite because it is unclear which support structure is being referred to in both cases.)  
Claim 21 also recites substantially transversely.  The specification acts as its own lexicographer regarding the term substantially.  Paragraph [0010] of the published specification sets out the definition.  This definition, however, contains four different values, separated by the term preferably. Claims may not contain broader and narrower limitations in the same claim.  See MPEP 2173.05(c).  The definition in the specification imports such an indefinite limitation in claim 21.  For purposes of examination, the broadest value of 80% or higher is used.
Claim 22 recites that the support members are connected to the beam at adjustable fixed positions of the beam.  It is unclear what an adjustable fixed position is as the two words are mutually contradictory.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21, 25, 28-31, 35-36, & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0127245 to Belder.
Claim 21 recites a device for upending a tubular element with a longitudinal direction at an outer end.  Belder relates to a device for upending and lifting tubular foundation piles.  See Belder [0001]-[0005].  Claim 21 recites the device has a cross-shaped support structure of mutually coupled beams.  As noted in the 112 rejection, this cross-shaped support may be either a Y or X shape of beams.  Figures 1-4 of Belder show a Y shaped embodiment while figures 5-7 show an X shaped embodiment.  Either teaches this claim feature.  Both embodiments also teach a lifting member (4), connected pivotally to the support structure that is designed to be connected to a lifting means.  See e.g. Belder Fig. 6 and [0053].  It should be noted that the lifting means is not a claimed structure, merely part of an intended use, thus is does not need to be interpreted under 35 USC 112f.  However, claim 36 make clear that if it does need to be interpreted it is a crane.
Claim 21 then recites clamping members slidable along the beams from a clear position to a clamping position for coupling to a wall part…of the tubular element.  The term member in clamping member and later support member is interpreted as a structural element description, rather than as a generic placeholder.  For example, a steel beam can also be called a steel member.  Thus, none of these elements are interpreted in view of 112f as means-plus-function limitations.  Returning to the prior art, Belder shows clamping structures (17) that engage the walls of the outer flange (12) of the tube and are considered clamping members.  See Belder Figs. 1-7.  These clamping structures are indirectly connected to a driving device (7).  See Belder [0055]-[0059].  The driving device has two components a radially sliding segment on the upper cross arms and a lower angled segment.  See Belder [0059] and Figs. 1-7.  The non-angled portion of the driving device (7) meets the limitation that in clamping position the beams extend substantially transversely of the longitudinal direction of the tubular element because it slides horizontally relative to the tube’s verticality.  The clamping system also slides to a clamping position located further away from a centre of the cross as shown in figures 1-7.
Claim 21 further recites that the device further comprises support members connected to a beam [that]…are configured to support an outer wall part of the tubular element.  The device (1) of Belder has a support feet (19) that ends over the end face of the flange.  This end face of the flange is an outer wall part of the tubular element.  These feet (19) are indirectly connected to the beams (7).  Belder also shows a support structure (6) that extend[s]…along a part of a periphery of the tubular element.  Claim 21 recites that the support structure is connected to at least two beams.  This feature is anticipated in two distinct ways.  First, each of these structures (6) is directedly connected to a first horizontal beam and indirectly connected to a second horizontal beam through the center point.  Second, the angle beams below may be considered beams within the cross-shaped support structure because from above they share the same cross-shape.  Each of the pad (6) elements is connected to both a horizontal beam and an angled beam. 
Regarding claim 25, figures 1-7 show that the lifting member is situated on an upper side of the cross-shaped support structure for connection to the lifting means, and the clamping members are slidable along a lower side of the support structure because the slanting sliding structures are below.   Regarding claim 28, Belder shows embodiments of both X-shaped and/or Y-shaped.  Claim 29 recites that the lifting means is carried by a carrier structure for taking up the support structure by the lifting member.  Yet the lifting means is merely part of an intended use limitation, thus claim 29 only further limits this intended use.  The hook (4) of Belder remains capable of this intended use.  Also, the system of Belder connects to a crane on a offshore platform.  See Belder [0058].  This is likewise true of claim 30.  Claim 31 recites that the tubular element is a foundation pile of a wind turbine.   This is the case in Belder as well.  See Belder [0057].
Claim 35 recites an assembly having the device of claim 21.  This is taught by Belder for the same reasons as claim 21.  Regarding claim 36, the lifting means remains an element of intended use, but is also taught as discussed in the rejection of claim 29.  Claim 39 recites the same feature as claim 25 and is rejected for the same reasons.

Claims 21-22, 25-26, 28-31, 35-36, & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2021/0253403 to Van Vessem.
Claim 21 recites a device for upending a tubular element with a longitudinal direction at an outer end.  Van Vessem relates to a device for upending and lifting large tubular transition pieces of a wind turbine on an offshore platform.  See Van Vessem [0003]-[0003].  Claim 21 recites the device has a cross-shaped support structure of mutually coupled beams.  As noted in the 112 rejection, this cross-shaped support may be either a Y or X shape of beams.  Figure 2 of Van Vessem shows a Y shaped embodiment having three beams (10) (thus also teaches  claim 28).  Van Vessem further teaches a lifting member (9), connected pivotally (11) to the support structure that is designed to be connected to a lifting means such as a crane.  See Van Vessem [0032].  It should be noted that the lifting means is not a claimed structure, merely part of an intended use, thus is does not need to be interpreted under 35 USC 112f.  However, claim 36 makes clear that if it does need to be interpreted it is a crane, which is taught by Van Vessem.
Returning to claim 21, Van Vessem teaches clamping members (28) attached to structure (6) slidable along the beams from a clear position to a clamping position for coupling to a wall part…of the tubular element.  The term member in clamping member and later support member is interpreted as a structural element description, rather than as a generic placeholder.  For example, a steel beam can also be called a steel member.  Thus, none of these elements are interpreted in view of 112f as means-plus-function limitations.  Returning to the prior art, Van Vessem shows that engagement members (6) engage flanges (7) on the tubular structure (5) and are clamped to them via clamp (28).  See Van Vessem  Figs. 1-2 and 7-8.  The engagement members (6) slide with segment (12) of the arms and are therefore capable of the intended use of sliding from clear to closed positions.  Van Vessem teaches that in clamping position the beams are capable of extend[ing] substantially transversely of the longitudinal direction of the tubular element.  See Van Vessem Fig. 2.  The clamping system also is capable of sliding to a clamping position located further away from a centre of the cross. Id.
Claim 21 further recites that the device further comprises support members (6) connected to a beam [that]…are configured to support an outer wall part of the tubular element.  Figure 2 of Van Vessem  shows such a the support members include arms with wheels (13) that engage the outer wall as shown in figure 2.  Van Vessem also shows a support structure in the form of frame (8) that extend[s] at least along a part of a periphery of the tubular element.  Each element of the frame (8) is connected to two beams via the engagement members (6).
Claim 22 recites that the support members are connected to the beam at adjustable fixed positions of the beam.  The engagement members (6) remain fixed to the terminal end of the beams (10).  Yet thanks to a pair of pivots (11, 12) then engagement member has adjustability relative to the center-point of the device.  As best understood, this would be one interpretation of claim 22.  Regarding claim 25, figures 1-2 of Van Vessem show that the lifting member (9) is situated on an upper side of the cross-shaped support structure for connection to the lifting means, and the clamping members (6, 28) are slidable along a lower side of the support structure.  Regarding claim 26 Van Vessem teaches the beams have hydraulic piston cylinders.  See Van Vessem [0039].  
  Claim 29 recites that the lifting means is carried by a carrier structure for taking up the support structure by the lifting member.  Yet the lifting means is merely part of an intended use limitation, thus claim 29 only further limits this intended use.  The hoisting member (9) of Van Vessem remains capable of this intended use.  Also, the system of Van Vessem connects to a crane on a offshore platform.  See Van Vessem [0002]-[0003].  This is likewise true of claim 30.  Claim 31 recites that the tubular element is a foundation pile of a wind turbine.   In Van Vessem the tubular element is the transition piece that gets placed on the primary pile.  See Van Vessem [0003].  Such a transition piece may also be considered part of the pile structure as it itself is not part of the wind turbine tower.
Claim 35 recites an assembly having the device of claim 21.  This is taught by Van Vessem for the same reasons as claim 21.  Regarding claim 36, the lifting means remains an element of intended use, but is also taught as discussed in the rejection of claim 29.  Claim 39 recites the same feature as claim 25 and is rejected for the same reasons.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24, 27, 37-38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0127245 to Belder or U.S. 2021/0253403 to Van Vessem in view of EP 2873641 to AH Industries (“AH”).
Claims 23 and 38 recite means for adjusting the angular position of the support structure relative to the lifting member which is pivotally coupled to the support structure.  This limitation is interpreted under 35 USC 112f.  The MPEP lays out a three part test for determining if 112(f) should be invoked.  See MPEP 2181.  (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  In this case, all three elements are met: the claim uses the term means defines a function of adjusting angular position and recites no additional structures.  The corresponding structure in the specification is hydraulic element (24), as recited in claim 24.  See Specification [0053].
Neither Belder nor Van Vessem explicitly teaches a hydraulic element connected to the lifting pins.  But in other wind turbine lifting arts, AH teaches a C-yoke (2) clamping structure for moving a wind turbine blade (4) that also has a hydraulic cylinder (14) for controlling the tilt of the yoke.  Thus, the prior art teaches such tilt control structures were known in the wind turbine lifting arts.  This is the field of analogous art.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify either Belder or Van Vessem to include such a hydraulic cylinder to allow for control of the orientation of the lifting device.  
Claim 27 recites that surfaces, which can come into contact with wall parts of the tubular element, are provided with shock-absorbing elements.  Belder and Van Vessem do not explicitly teach such shock absorbers.  But AH teaches using rubber pads (20) on the end of grippers (18) that increase grip prevent damage.  See AH [0064]-[0068].  It would have been likewise obvious to put such rubber pads on the edge of the flange engagement member (6) and/or the support feet (19) of Belder; or alternately on the engagement member (6) of Van Vessem.  The rubber pads also meet the limitation of claim 37.  Claim 40 recites the same feature as claim 25 and is rejected for the same reasons.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0127245 to Belder.
Regarding claim 26, Belder teaches that the clamping members are slidable by means of a hydraulic piston cylinders (16) extending between a clamping member and the support structure.  See Belder [0070], [0073], and Figs. 3-4.  Belder does not explicitly state the linear actuators are hydraulic pistons.  But examiner takes Official Notice that hydraulics pistons are a known type of linear actuator.  It is obvious to combine prior art elements in known ways to yield predictable results.  See MPEP 2143(A).  In this case, it would have been obvious to use hydraulic pistons as the linear actuators.
Claim 27 recites that surfaces, which can come into contact with wall parts of the tubular element, are provided with shock-absorbing elements.  Belder does not explicitly teach such shock absorbers.  But it would have been obvious as a matter of common sense to provide the flange engagement member (6) and/or the support feet (19) with shock absorption to prevent damage to the tube.  This is an alternate rejection of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”